J-A27002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    MICHAEL RAYMOND BELL

                             Appellant               No. 3399 EDA 2018


        Appeal from the Judgment of Sentence imposed August 1, 2018
            In the Court of Common Pleas of Montgomery County
               Criminal Division at No: CP-46-CR-0006944-2017


BEFORE: STABILE, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                      FILED: FEBRUARY 22, 2021

        Appellant, Michael Raymond Bell, appeals from the judgment of

sentence imposed on August 1, 20181 in the Court of Common Pleas of

Montgomery County, following Appellant’s convictions of first-degree murder,

possession of instruments of crime (“PIC”), and tampering with evidence.2

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant purported to appeal from the November 2, 2018 order denying his
post-sentence motion. “In a criminal action, an appeal properly lies from the
judgment of sentence made final by the denial of post-sentence motions.”
Commonwealth v. Rivera, 238 A.3d 482, 489 n.1 (Pa. Super. 2020)
(quoting Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa.
Super. 2001) (en banc) (citation omitted)). We have corrected the caption
accordingly.

2   18 Pa.C.S.A. §§ 2502(a), 907, and 4910, respectively.
J-A27002-20


Appellant contends the trial court erred in denying his motion to suppress and

in refusing to deliver a requested jury instruction. Following review, we affirm.

       As the trial court explained:

       At approximately 8:13 p.m. on Saturday, September 23, 2017,
       Norristown Police officers responded to a call that there was a
       dead body inside of Appellant’s apartment at the Riverside
       Apartment complex on Schuylkill Avenue in Norristown. Upon
       their arrival, the officers encountered three individuals in the
       parking lot: Appellant, Appellant’s girlfriend Kaitlin Oberreither,
       and friend Marquis Allen. Appellant escorted the officers to his
       apartment, at which time one of the officers took the keys from
       Appellant to open the door for safety reasons. Upon entry, the
       officers discovered a black male lying on the floor next to a couch
       in the living room area with a large amount of blood. After officers
       gathered preliminary information, all three witnesses agreed to go
       to the police station to give a statement. After providing three
       inconsistent statements to detectives, at approximately 12:45
       a.m. on September 24, 2017, Appellant confessed to killing the
       victim, Leroy McCray (“McCray”) with a hammer.

       Appellant provided detectives with several consents to search and
       also consented to provide a videotape statement. Starting at
       approximately 2:26 a.m. on September 24, 2017, Appellant
       provided a videotape statement, lasting approximately five (5)
       minutes depicting his version of how the killing occurred in his
       apartment. Law enforcement arrested Appellant and charged him
       with McCray’s murder on September 24, 2017.

Trial Court Opinion, 1/14/20, at 2-3 (citations to notes of testimony, trial

exhibits, and criminal complaint omitted).3


____________________________________________


3 Appellant concedes that “[t]he facts and procedural history preceding this
appeal are undisputed and, excepting the trial court’s conclusions drawn from
such facts, [are] correctly summarized in the trial court[’]s 1925(b) Opinion.”
Appellant’s Brief at 6.




                                           -2-
J-A27002-20


        Appointed counsel filed a motion to suppress statements made and

consents given by Appellant, contending that detectives subjected Appellant

to a custodial interrogation before reading Appellant his Miranda4 rights. The

motion sought suppression of Appellant’s statements, “including but not

limited to his video confession, and any consents to search,” as well as

evidence gathered as a result of his statements because the evidence

constituted “fruit of the poisonous tree.” Motion to Suppress, 3/12/18, at 9-

10.

        The trial court conducted a hearing on March 19, 2018 to address all

pre-trial motions except motions in limine.      With respect to the motion to

suppress, on May 3, 2018, the court issued its Findings of Fact and Conclusions

of Law as well as an order denying Appellant’s motion.5 The case proceeded

to trial the following day, with voir dire taking place on May 4 and opening

statements beginning on May 7.6 On May 11, 2018, the jury found Appellant

guilty of murder, PIC, and tampering with evidence.

        The trial court directed a presentence investigation and a parole and

probation intervention evaluation before sentencing Appellant on August 1,


____________________________________________


4   Miranda v. Arizona, 384 U.S. 436 (1966).

5 The court’s 28-page Findings of Fact and Conclusions of Law included 76
factual findings and 40 legal conclusions. Findings of Fact and Conclusions of
Law, 5/3/18.

6The trial court disposed of several motions in limine and other pre-trial
matters by orders issued on April 30 and May 2, 2018.

                                           -3-
J-A27002-20


2018, to a mandatory life sentence without parole for murder, a concurrent

sentence of two and a half to five years’ incarceration for PIC, and a

determination of guilty without further punishment for tampering with

evidence.     Appellant filed post-sentence motions, which were denied on

November 2, 2018. This timely appeal followed. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

        Appellant asks this Court to consider two issues:

        I.    Whether the court should have suppressed the Appellant’s
              statements because such statements were not voluntarily
              provided due to the manipulative police interrogation.

        II.   Whether the trial court erred by failing to instruct the jury
              on the castle doctrine justification defense.

              1. Whether the castle doctrine justification should
                 have been provided because a forceful entry does
                 not require a physical breaking into a person’s
                 residence[.]

              2. Whether the castle doctrine justification should
                 have been provided because there was no criminal
                 activity occur[r]ing at the time deadly force was
                 used related to the confrontation.

              3. Whether the court’s omission of the castle doctrine
                 justification jury instruction resulted in prejudice to
                 the Appellant because he was not provided with the
                 presumption that deadly force was necessary.

Appellant’s Brief at 5.7




____________________________________________


7   We have reordered Appellant’s issues for ease of disposition.

                                           -4-
J-A27002-20


      In his first issue, Appellant argues that evidence obtained as a result of

his statements should have been suppressed because of the manipulative

interrogation conducted by police before reading him his Miranda rights. As

this Court recently reiterated:

      When we review the ruling of a suppression court we must
      determine whether the factual findings are supported by the
      record. When it is a defendant who has appealed, we must
      consider only the evidence of the prosecution and so much of the
      evidence for the defense as, fairly read in the context of the record
      as a whole, remains uncontradicted. Assuming that there is
      support in the record, we are bound by the facts as are found and
      we may reverse the suppression court only if the legal conclusions
      drawn from those facts are in error.

Commonwealth v. Copenhaver, 238 A.3d 509, 513 (Pa. Super. 2020)

(quoting Commonwealth v. Hicks, 208 A.3d 916, 925 (Pa. 2019) (citation

omitted)). “Our scope of review from a suppression ruling is limited to the

evidentiary   record   that   was   created   at   the   suppression   hearing.”

Copenhaver, 238 A.3d at 513 (quoting Commonwealth v. Rapak, 138 A.3d

666, 670 (Pa. Super. 2016) (alteration and additional citation omitted)).

      Further:

      Where the appeal of the determination of the suppression court
      turns on allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (quoting

Commonwealth v. Jones, 121 A.3d 524, 526-27 (Pa. Super. 2015)

(alterations and additional citations omitted)).

                                      -5-
J-A27002-20


      The crux of Appellant’s argument is that his pre-Miranda statements

should be suppressed because of manipulative police conduct, and the

statements made after he was provided Miranda warnings should be

suppressed because they constituted fruit of the poisonous tree.        Having

reviewed the evidence presented by the prosecution at the suppression

hearing, including the testimony of the officers involved, we find the record

supports the trial court’s factual findings.       We hereby incorporate those

findings as if fully set forth herein.    Findings of Fact, 5/3/18, at ¶¶ 1-76.

Further, we find that the court properly applied the law to the facts to reach

its conclusions of law, specifically in determining that Appellant was not in

custody at the time he gave the first three parts of his written statement and

in determining that Appellant voluntarily waived his rights before providing

the fourth part of the written statement and a videotaped statement.        We

hereby incorporate the trial court’s conclusions of law herein as if fully set

forth. Conclusions of Law, 5/3/18, at ¶¶ 1-39. Because the trial court properly

denied Appellant’s motion to suppress, we shall not disturb its ruling.

Appellant’s first issue fails for lack of merit.

      In his second issue, Appellant asserts trial court error for failure to

deliver an instruction regarding the castle doctrine defense. Appellant argues

that “the errors of the court result from the court’s conclusion that a physical

breaking and entering is required to fulfill the [prerequisite condition




                                        -6-
J-A27002-20


warranting    a    castle   doctrine    instruction]   under     18    Pa.C.S.A

§ 505(b)(2.1)(i)[.]” Appellant’s Brief at 23.

      For context, it is helpful to consider Appellant’s statement to Detective

Richard, describing the events that occurred when McCray arrived at

Appellant’s apartment between 7:00 a.m. and 8:00 a.m. on the morning of

September 23, 2017. The trial court provided a summary of that statement

as follows:

      I was in my bedroom putting on lotion and I heard my door open,
      so I came out there and [McCray] was standing in my living room,
      looking goofy. I asked him what he was doing. I was like, you
      didn’t even call me and tell me that you were going to show up.
      He was fine at first, but then once I told him that he had to leave,
      that’s when he got like really belligerent and started cursing and
      using foul words. He was telling me he was going to kick my ass.
      I told him to just leave. When I told him that, he got in my face,
      and I asked him to take a step back. I asked him again and he
      pushed me, so I pushed him back. That’s when he started
      swinging on me. I did what I thought was right. There was a
      hammer sitting right there, and I just grabbed the hammer and I
      hit him. Something came over me, and I just hit him.

                                  ***

      Question: How long did it take for him to die?

      Answer: About five minutes.

      Question: After he died, did you move his body?

      Answer: Yes. I moved him onto the couch. I don’t even know
      why; I just did. I wanted to make it look like he was asleep or
      something.

                                  ***

      Question: How did he just walk into your apartment? Was your
      door unlocked?

                                       -7-
J-A27002-20



       Answer: No. Apparently he must have made a spare key.[8]

Trial Court Opinion, 1/14/20, at 16-17 (quoting N.T., Trial, 5/7/18, at 246-

50; Photocopy of Appellant’s Statement, Commonwealth Exhibit C-19; and

N.T., Trial, 5/8/18, at 23-26, 30).

       With respect to our standard of review, in Commonwealth v.

Cannavo, 199 A.3d 1282 (Pa. Super. 2018), this Court explained:

       Our standard of review in regard to a trial court’s decisions on jury
       instructions is well-settled: “[O]ur standard of review when
       considering the denial of jury instructions is one of deference—an
       appellate court will reverse a court’s decision only when it abused
       its discretion or committed an error of law.” Commonwealth v.
       Galvin, 603 Pa. 625, 651, 985 A.2d 783, 788-89 (2009). “[Our]
       key inquiry is whether the instruction on a particular issue
       adequately, accurately and clearly presents the law to the jury,
       and is sufficient to guide the jury in its deliberations.”
       Commonwealth v. Hamilton, 766 A.2d 874, 878 (Pa. Super.
       2001). Appellate review of a court’s decision as to whether the
       castle doctrine is applicable, however, is less clear.

Id. at 1286.

       In Cannavo, the Court explained:

       The castle doctrine was formalized into statute by our legislature
       in 2011. Since that time, the trial court and the parties agree
       there has been sparse case law addressing the applicability of the
       castle doctrine. Our Supreme Court in 2016, however, provided
       some clarity on the application of the castle doctrine in
       Commonwealth v. Childs, 636 Pa. 322, 142 A.3d 823 (2016).
____________________________________________


8 In a text message sent by McCray to Appellant at 9:14 p.m. on the night
before the murder, McCray stated, “I got a key to open the door down stairs
so I let myself in.” Appellant texted back, “Ok.” Exhibit B to Commonwealth
Motion in Limine to Admit Text Messages, 4/16/18. That motion was granted
as unopposed by order entered on April 30, 2018.


                                           -8-
J-A27002-20


     In Childs, although the primary issue was whether the defendant
     was entitled to a castle-doctrine instruction when his trial took
     place after enactment of the castle-doctrine statute, but the act
     took place before enactment of the statute, our Supreme Court
     noted that the Section 505(b)(2.1) presumption did not actually
     alter the elements of a castle-doctrine defense.            Instead,
     subsection 2.1 “provides an evidentiary mechanism to aid in the
     factfinder’s evaluation of the merits of a castle doctrine defense.”
     Childs, 636 Pa. at 335-36, 142 A.3d at 831-32. Subsection 2.1

        consequently creates a presumption that impacts the
        evidentiary burden of a defendant seeking its protection as
        well as the factfinder’s analysis of the evidence in order to
        determine whether the defendant has established a castle
        doctrine defense. It is a law that provides a method to
        enforce the right of self defense as embodied by the castle
        doctrine. In short, it is a procedural statute.

Id. at 1287 (quoting Childs, 142 A.2d at 833).

     The castle doctrine provisions relevant to the instant case are set forth

in 18 Pa.C.S.A. § 505 (Use of force in self-protection) as follows:

      (b) Limitations on justifying necessity for use of force

                                     ***

        (2.1) Except as otherwise provided in paragraph (2.2), an
        actor is presumed to have a reasonable belief that deadly
        force is immediately necessary to protect himself against
        death [or] serious bodily injury . . . if both of the following
        conditions exist:

           (i) The person against whom the force is used is in the
           process of unlawfully and forcefully entering, or has
           unlawfully and forcefully entered and is present
           within, a dwelling, residence or occupied vehicle[.]

           (ii) The actor knows or has reason to believe that the
           unlawful and forceful entry or act is occurring or has
           occurred.



                                     -9-
J-A27002-20


        (2.2) The presumption set forth in paragraph (2.1) does not
        apply if:

                                 ***

           (iii) the actor is engaged in a criminal activity or is
           using the dwelling, residence or occupied vehicle to
           further a criminal activity[.]

                                 ***

18 Pa.C.S.A. § 505(b)(2.1), (2.2).

     With guidance from the Supreme Court’s discussion of the castle

doctrine instruction in Childs, this Court in Cannavo concluded:

     Viewed in this light, and considering the castle doctrine’s inclusion
     within the self-defense statute, it is apparent that the castle
     doctrine is an evidentiary means by which a defendant may
     attempt to prove justification by self-defense. Thus, it is subject
     to a similar, initial standard by which courts must assess the
     appropriateness of a self-defense instruction, namely, that “a valid
     claim of self-defense [or the castle doctrine] must be made out as
     a matter of law, and this determination must be made by the trial
     judge. Such claim may consist of evidence from whatever
     source.” Commonwealth v. Mayfield, 401 Pa. Super. 560, 585
     A.2d 1069, 1070 (1991) (en banc). In the case sub judice, the
     trial court was tasked with determining whether Appellant made a
     valid claim for the castle doctrine as a matter of law.

     Subsection 2.1 requires both subsections 2.1(i) and 2.1(ii) to be
     met in order for the castle doctrine to apply. See 18 Pa.C.S.
     § 505(b)(2.1) (reasonable belief of deadly force is presumed
     necessary “if both of the following conditions exist” (emphasis
     added)).     Subsection 2.1(i) lists, inter alia, the following
     requirements: (A) the victim is in the process of unlawfully and
     forcefully entering, or has unlawfully and forcefully entered and is
     present within, (B) a dwelling, residence, or occupied vehicle.
     18 Pa.C.S. § 505(b)(2.1)(i). Subsection 2.1(ii) then provides that
     the defendant must have known, or had reason to believe, that
     the unlawful and forceful entry or act is occurring.

Id. at 1287-88.

                                     - 10 -
J-A27002-20



      Here, the trial court rejected Appellant’s request for the castle doctrine

instruction and instead delivered a general self-protection instruction in

accordance with Section 505(a), which provides that “[t]he use of force upon

or toward another person is justifiable when the actor believes that such force

is immediately necessary for the purpose of protecting himself against the use

of unlawful force by such other person on the present occasion.” 18 Pa.C.S.A.

§ 505(a). As the trial court observed,

      Both instructions on justification provide a presumption that a
      defendant acted reasonably because both instructions explain to
      the jury that the Commonwealth has the burden to prove beyond
      a reasonable doubt that the defendant did not act in justifiable
      self-defense once the defense is properly raised. While the castle
      doctrine instruction may state the presumption more clearly, the
      presumption itself is a matter of law under the applicable statute
      and [defense counsel] strenuously argued that presumption to the
      jury in closing.

Trial Court Opinion, 1/14/20, at 26-27 (footnote omitted).

      Addressing Appellant’s argument that he presented sufficient evidence

to warrant a castle doctrine instruction, the trial court explained:

      [Appellant] argues that the statutory element of forceful entry
      does not actually mean forceful entry but, rather, that the entry
      itself can be peaceful and the force or forceful aspect can develop
      after entry. This court concluded that such a construction is
      strained and does not comport with the language of the statute.

      Although the statute itself does not define the term “forceful
      entry,” Black’s Law Dictionary defines “force” as “power, violence,
      or pressure directed against a person or thing”; “forced entry” as
      “the act or an instance of someone’s getting into a building
      illegally by breaking a door, window, etc.,” and “forcible entry” as
      “the act of entering land in another’s possession by the use of


                                     - 11 -
J-A27002-20


       force against another or by breaking into the premises.” Black’s
       Law Dictionary 787, 788, 789 (11th ed. 2019).

       Appellant concedes, as he must, that the evidence does not
       support a finding that McCray forcefully entered Appellant’s
       apartment in the early morning of September 23, 2017. Indeed,
       crediting Appellant’s testimony regarding the events of that
       morning, as the court must, Appellant presented no evidence to
       support a finding that McCray unlawfully and forcefully entered
       Appellant’s apartment.[9] Thus, the evidence did not justify the
       instruction.

Id. at 30-31 (emphasis in original) (footnote omitted).

       We agree. The trial court appropriately denied the request for the castle

doctrine defense because Appellant failed to satisfy the requirements of

Subsection 2.1.

       We also agree with the trial court’s denial of the castle defense in light

of the fact the presumption in Subsection 2.1 does not apply if the actor is

involved in criminal activity.           Id. at 31 (referring to 18 Pa.C.S.A.

§ 505(b)(2.2)(iii))). The court noted that testimony from Appellant and Ms.

Oberreither, as well as numerous text messages between Appellant and

McCray, supported a finding that the confrontation resulted from a dispute

over drugs.      Id.   Appellant acknowledged that he smoked marijuana on

essentially a daily basis, that he obtained his marijuana from McCray, and that


____________________________________________


9 At trial, Appellant testified that he unlocked the door to his apartment,
intending to take out his trash. However, he had to use the bathroom and did
so “for literally just 30 seconds.” N.T., Trial, 5/10/18, at 141. When he came
out of the bathroom, McCray was in the doorway. Id. at 142. There was no
suggestion that any amount of force was used by McCray to enter the
apartment after Appellant unlocked the door.

                                          - 12 -
J-A27002-20


he owed money to McCray at times for marijuana. N.T., Trial, 5/10/18, at

123-29. He drank beer and smoked marijuana with McCray in Appellant’s

apartment on the night of September 22, 2017.            McCray left Appellant’s

apartment at approximately 2:30 a.m. on September 23, 2017. Id. at 131,

136-37. Appellant texted McCray four hours later, at 6:29 a.m., hoping to get

more marijuana on credit from McCray to smoke before going to work. Id. at

139. Appellant was getting ready for work when he heard someone (McCray)

in his apartment. Id. at 140-41. “The evidence showed that the confrontation

was the result of a dispute over drugs.         Accordingly the court properly

concluded that the acts also did not support the castle doctrine charge because

Appellant was engaged in a criminal activity or was using his apartment to

further a criminal activity.” Trial Court Opinion, 1/14/20, at 31-32. Therefore,

whether based on the failure to prove a forceful entry, or in light of the criminal

activity taking place, the trial court did not err in denying the castle doctrine

instruction.

      Although the evidence did not warrant a Section 505(b) castle doctrine

instruction, the trial court did appropriately deliver a self-defense instruction

in accordance with Section 505(a). N.T., 5/11/18, at 154-58. Appellant was

not prejudiced by the denial of an instruction unsupported by the evidence;

he properly received an instruction that comported with the evidence

presented. Finding neither abuse of discretion nor error of law in the trial




                                      - 13 -
J-A27002-20


court’s denial of a castle doctrine instruction, we shall not disturb that ruling.

Appellant’s jury instruction issue fails.

      Appellant is not entitled to relief on either of his issues. Therefore, we

shall affirm Appellant’s judgment of sentence.         In the event of further

proceedings relating to Appellant’s suppression motion, the parties shall

attach a copy of the trial court’s May 3, 2018 Findings of Fact and Conclusions

of Law.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                      - 14 -
                                                                 Circulated 01/27/2021 02:48 PM

                            FINDINGS OF FACTS


           IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,
                               PENNSYLVANIA
                             CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA                 :     NO.   6944-2017
              v.

MICHAEL R. BELL



                    FINDINGS OF FACT AND CONCLUSIONS OF LAW
                          PURSUANT TO RULE 581(1) OF THE
                   PENNSYLVANIA RULES OF CRIMINAL PROCEDURE

                               FINDINGS OF FACT


      1.      The undersigned presided over a suppression hearing on Monday,

March 19, 2018, on Defendant's March 12, 2018 Motion to Suppress

Statements Made and Consents Given by Defendant.
      2.      Officer Jason Hoover testified that he is currently a patrol officer

for the municipality of Norristown and has held that position for a little less

than eight   (8)   years.

      3.      Sergeant Nicholas Dumas testified that he is currently employed
with the municipality of Norristown as a patrol sergeant and has been with the

Norristown Police Department for twelve (12) years.       Prior to that, Sergeant

Dumas worked as a police officer for Tullytown Borough in Bucks County and

for the New York City Police Department for a combined period of four (4) years.
      4.      Detective Todd Richard testified that he works for the Montgomery

County Detective Bureau and is currently assigned to the Homicide Unit,

where he has worked for just under seven              (7)   years.   Before that, Detective

Richard worked for the Pottstown Police Department for eighteen (18) years,

where he obtained the rank of Detective Corporal.

      5.      At approximately 8:13 p.m. on Saturday, September 23, 2017,

Officer Hoover responded to a radio dispatch as a result of someone calling the

police to report that he discovered a body inside of his apartment.

       6.     Officer   Hoover responded         to    Riverside     Apartments at 104
Schuylkill Avenue in Norristown dressed in full uniform with a side arm.

       7.     Commonwealth Exhibit CS -1 is a copy of the Norristown Police

Incident Report from September 23, 2017, prepared by Officer Hoover, marked,

identified and admitted over Defendant's objection.'

       8.     After arriving at the Riverside Apartments complex, Officer Hoover

along with other officers, encountered Michael Bell ("Defendant") and two other

individuals, Kaitlin Oberreither and Marquis Allen, in a parking lot at the end

of "E" building.

       9.     Defendant initially told Officer Hoover that there was "a dead guy
in his apartment".




'  Counsel objected on the basis that the Commonwealth did not need to refresh the officer's
recollection. The undersigned overruled the objection.

                                             2
        10.    Officer Hoover described Defendant's demeanor and appearance as

calm, collected, sober and had his wits about him. Defendant did not appear

to be   under any type of duress.
        11.    Defendant agreed to take the officers back to his apartment and

led Officer Hoover, Corporal Gergel, Officer Graham and Officer Robinson to

apartment EC9 on the third floor.               Once on the third floor, there were

approximately four    (4)   or five (5) stairs leading up to the door of Defendant's

apartment.

        12.    Corporal Gergel opened the door to Defendant's apartment using

the keys provided by Defendant and the officers entered the apartment.

        13.    Immediately visible upon entry, Officer Hoover saw a black male

lying on or beside a couch, not moving, and blood splattered everywhere.

        14.    Officer Hoover participated in clearing the apartment to ensure

that there were no attackers inside or that there was no one else inside needing
assistance. After clearing the apartment, the officers moved back out into the
hallway to make calls for police resources including requests for detectives,

supervisors and the duty officer.

         15.   Officer Hoover approached Defendant to obtain Defendant's

biographical information for his report. Defendant and Officer Hoover stood at

the base of the stairs leading to Defendant's apartment within earshot of the

officer's supervisors who were talking at the door of the apartment.

         16.   During Officer Hoover's conversation with Defendant in the

hallway, Defendant spoke in a conversational tone; he appeared to be awake

                                            3
and alert, as well as calm and collected. He did not appear to be under the
influence of any drugs or alcohol.

      17.   While Defendant sat on the stairs, Officer Hoover obtained his

biographical information, including full name, address, phone number, and

then on to Defendant's general timeline for the day.     Officer Hoover asked

Defendant the name of the deceased male, whether he knew him, and when

Defendant was last in his apartment.

      18.   Defendant replied that the decedent was Leroy, with no known last

name, and that he was an occasional friend.      Leroy arrived at Defendant's

apartment around 7:30 a.m. and Defendant stated that he left his apartment at
8:30 a.m. and Leroy remained at Defendant's apartment.

      19.    Defendant told Officer Hoover that after he left the apartment he

began walking north on DeKalb Street towards the Norristown Transportation

Center. As he passed the Norristown Transportation Center, Defendant said a

woman approached him to ask for a cigarette.

      20.    According to Defendant, he went with the woman to her house in

Cherry Hill, New Jersey, until his return to Norristown at approximately 3:30

p.m. that day.    After returning to Norristown, Defendant met up with his

girlfriend, Kaitlin Oberreither, along Main Street and they went to a house

party on or near the 500 block of Cherry Street in Norristown.
      21.    Defendant told Officer Hoover that he, his girlfriend and Marquis

Allen left the party around 8:05 p.m. and returned to Defendant's apartment,

where they discovered Leroy's body inside. After seeing Leroy's body, the three

                                       4
of them backed out of the                apartment and Defendant stated that he did not
believe any of them had touched or handled anything in doing so.

        22.         Defendant stated to Officer Hoover that his air conditioning unit

was turned off and his door locked when he left that morning. Defendant told

Officer Hoover that Leroy was homeless, going "from couch to couch" staying

with friends and that it was not unusual for Leroy to be at Defendant's

apartment.

        23.         During Officer Hoover's gathering of this information, the tone was

conversational, no one raised their voice, none of the officers brandished a

firearm in Defendant's presence, no one threatened or restrained Defendant in

any way and Defendant never appeared reluctant to speak with him.

        24.         Officer Hoover explained that Defendant was not a suspect at that

time and that he did not advise Defendant of his rights under Miranda.2

Defendant remained awake and alert and appeared to know what he was doing

as he spoke with Officer Hoover.

        25.         Officer Hoover testified that it was standard protocol to ask

someone who has discovered a dead body inside of their home to provide a

written statement. When asked if he was willing to go to the police station to

give a statement, Defendant replied in the affirmative.                    Officer Hoover led the

way back to the parking lot and to his patrol vehicle.

        26.         After Officer Hoover checked Defendant to make sure he did not

have any weapons on his person pursuant to the standard protocol, he had

2   Miranda   v.   Arizona,   384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


                                                      5
Defendant sit in the back of the car and the officer got into the driver's seat and

drove to the police station.   Officer Hoover did not leave Defendant sitting in

the patrol vehicle and he was not restrained except perhaps with a seatbelt

that Defendant would have chosen to fasten.
      27.   Because Defendant was not in custody and entering the police

department voluntarily, Officer Hoover did not take him into the building
through the enclosed sally port, which would have been the case if Defendant
was a prisoner. Instead, Officer Hoover pulled up to the patrol door on the

outside of the building and opened the backseat door for Defendant to exit the

secured vehicle.

      28.   Officer Hoover walked Defendant into the building and around the

corner to the roll call room. Defendant joined Kaitlin Oberreither and Marquis

Allen who were already there. Officer Hoover asked the three of them to keep

their conversation to small talk and not to discuss the incident. Officer Hoover

explained that this procedure is standard protocol in an attempt to keep

witnesses from discussing an event, which may color their own recollection of
what they saw or heard or did not see or hear.

      29.   None of the three witnesses were physically restrained or detained.

All were provided with   water and Officer Hoover walked Defendant out to use

the restroom. Additionally, the door from the roll call room out into a hallway

was left open. Officer Hoover testified that he would have walked Defendant

out of the building and allowed him to leave if Defendant had expressed a



                                         6
desire to do so because they had Defendant's contact information and he was

free to leave.

       30.       Officer Hoover described Defendant as calm, almost tranquil, and

cooperative. The tone was conversational and with no emotion.

       31.       Sergeant Dumas also responded to Defendant's apartment at

Riverside Apartments on September 23, 2017.          At approximately 9:52 p.m.,

Sergeant Dumas returned to the Norristown Police Department and met with
Defendant in the roll call room to request Defendant's consent to search his

apartment for scene processing.
       32.       Commonwealth Exhibit CS -2 is a copy of the Montgomery County

Consent to Search form that Defendant signed on September 23, 2017, to
search his apartment, marked, identified and admitted without objection.

       33.       Sergeant Dumas testified that he filled out the form in front of

Defendant after Defendant had given his consent and then Defendant signed
the form. No one threatened Defendant or promised him anything in return for

his consent.

       34.       Sergeant Dumas believed that Officer Hoover and a female witness

were in the roll call room at the time. Sergeant Dumas obtained Defendant's

consent prior to Defendant's interview.        Sergeant Dumas was wearing his

detective uniform consisting of a polo shirt and khakis.

       35.       Sergeant Dumas described the tone as conversational, no one

raised their voice and Defendant never indicated that he did not want anyone
to   search his apartment. Sergeant Dumas knew of no reason to think that

                                           7
Defendant did not understand what was happening when the Sergeant

requested Defendant's permission for the search.
      36.   Sergeant Dumas agreed with Counsel that law enforcement's

purpose for searching Defendant's apartment was to obtain evidence to be used
in prosecution of the homicide.

      37.   Detective Richard received a request to respond to the Norristown

Police Department at approximately 9:03 p.m. on September 23, 2017, to

assist with a homicide investigation.
      38.   Commonwealth Exhibit CS -3 is a copy of the Montgomery County

Detectives Homicide Supplemental Report prepared by Detective Richard based

on his response to the Norristown Police Department, marked, identified and

admitted without objection.

      39.   Detective Richard testified that he arrived at the Norristown Police

Department at approximately 9:45 p.m. whereupon he was quickly briefed and

assigned with Norristown Detective Stephen Sowell to interview Defendant.
      40.   At approximately 9:50 p.m. Detective Richard   and Detective Sowell

went to the roll call room and found Defendant seated with the other witnesses.

Detective Richard introduced himself to Defendant, shook hands, and told

Defendant that he was there to speak with him. Defendant responded "ok" and

the two detectives walked with Defendant to the detective office area of the

police station to interview Defendant.      Defendant was not in shackles or

handcuffs, nor was he physically led to the open detective area.



                                        8
      41.   The open detective office space contains five   (5)   cubicles. The door

into this area remained open during the interview and other officers may have

entered and exited while the three   (3)   men were in the area but no one else

stayed. Detective Richard testified that he sat behind a computer at one desk,

Defendant sat in a chair next to him, and Detective Sowell sat behind his own

desk facing Detective Richard and Defendant.

      42.   Detective Richard was not aware of any other statements

Defendant had given up to that time.           While the detectives walked with

Defendant to the open office area, they made small talk.           Detective Richard

regarded Defendant as a witness who could provide law enforcement with
information so that they could begin to investigate the homicide.          Detective

Richard testified that he wanted as much information as he could obtain to

investigate the murder.

      43.   Detective Richard    testified that Defendant's demeanor was

completely cooperative, talkative and casual     Defendant appeared to be awake

and alert and not under the influence of drugs or alcohol.
      44.   Detective Richard was dressed in a polo -type shirt and tan khaki

pants, while Detective Sowell was wearing shorts and a t-shirt.              Neither

detective had a weapon on them during the interview.

      45.   Detective Richard explained to Defendant that he would type a

question, read it to Defendant word-for-word and then type Defendant's answer
word-for-word. When the interview was finished, Detective Richard would print

out the statement and Defendant would have an opportunity to review it and

                                           9
make any corrections, additions, deletions or whatever to his statement.

Detective Richard did the typing and asked the questions of Defendant.

      46.    Commonwealth Exhibit CS -4 is a copy of all of the statements

Detective Richard took from Defendant, marked, identified and admitted

without objection.

      47.    The first portion of the interview began at approximately 10:04

p.m. and consisted of six    (6)   pages of questions and answers, which begin as

follows:

      Q:     Michael, I am Detective Richard of the Montgomery County
             Detective Bureau and present with me is Detective Sowell from the
             Norristown Police Department. We would like to speak with you
             about the death of Leroy McCray, Is this okay?
      A:     Yes

      Q:     Can you read and write English?
      A:     Yes

      Q:     Are you currently under the influence of drugs or alcohol?
      A:     No

      Q:     Are you providing     this statement to me voluntarily?
      A:     Yes

(Investigative Interview Record of Michael Raymond Bell, 9/23/17 at                1,

Commonwealth Exhibit CS -4).

       48.   The last questions and answers in the first portion of the

statement were as follows:
       Q:    Is everything you told me in this statement truthful?
      A:     Yes

      Q:     Will you now review     this statement and make sure it's accurate?
      A:     Yes

       Q:    How were you treated by the police today?
                                           10
       A:     Good.

(Investigative Interview Record of Michael Raymond Bell,              9/23/17 at     6,

Commonwealth Exhibit CS -4).

       49.    The first portion of the interview ended at 10:57 p.m., at which

time Detective Richard printed out the statement consisting of pages        1   through

6   and gave it to Defendant to review, make any changes and sign. Defendant
signed at the bottom of each page without making any changes.

       50.    Detective Richard gave Defendant a break while Detective Richard

went to discuss the statement with Lieutenant Bradbury, who was the on -call

Lieutenant in charge that night. Defendant went to use the restroom and take
a break, returning with Detective Sowell to the open detective area when

Detective Richard returned.

       51.    At approximately 11:22 p.m. Detective Richard asked Defendant if

it would be okay to reopen his statement and ask a few more questions.

Defendant replied that would be okay.                Detective Richard asked about

Defendant's cell phone and a few follow up questions about where Defendant

had been earlier in the day.

       52.    The second portion of the interview ended at 11:48 p.m. and

consisted of pages    7   through   9 in   the typewritten statement, which were given

to Defendant to review, make any changes and sign at the bottom of each page.

        53.   Detective Richard gave Defendant another break and went to speak

with Lieutenant Bradbury, who was coordinating the incoming information.



                                              11
Defendant stayed in the detective work area with Detective Sowell during this

break.

         54.   When Detective Richard returned, he asked Defendant if they

could reopen his statement and ask a few more questions. Defendant agreed.

The third portion of the statement started at 12:13 a.m. of September 24,

2018, and concluded at 12:20 a.m. Defendant reviewed and signed the single

page ten after making a change in the middle of the page.

         55.   Detective Richard gave Defendant another break while Detective

Richard went to speak with Lieutenant Bradbury to let Lieutenant Bradbury

know that the detectives were going to find an office in the Norristown Police

Department to continue the interview. Detective Richard testified that it had
become apparent to him from what Defendant was saying and from what
Lieutenant Bradbury was telling him, that Defendant had not been truthful in
some of his prior statements.

         56.   Detective Richard returned to the open detective work area and

explained to Defendant that they would be moving into an office.           While

Detective Richard was locating an office, Defendant was provided a drink and

food. Detective Richard, Detective Sowell and Defendant then moved down the

hallway into a lieutenant's office, which had a desk and a couple of chairs.

         57.   Detective Richard read and explained Defendant's constitutional

rights from a form that Defendant signed, dated and answered two               (2)

questions indicating that he understood his Miranda or constitutional rights.
Commonwealth Exhibit CS -5 is a copy of the Miranda warnings form that

                                        12
Detective Richard read verbatim to Defendant, with Defendant's answers hand

written in response to two       (2)   questions, marked, identified and admitted

without objection.
      58.     Detective Richard described Defendant's demeanor during this

time as unchanged, conversational, there was small talk, and there was joking

at some points. Defendant gave no indication that he did not understand his
constitutional rights, that he did not want to answer any more questions or
that he wanted a lawyer present.
      59.     After Defendant signed the constitutional rights form, Detective

Richard confronted him with the information that Detective Richard did not

believe the previous statements that Defendant gave and the reasons why. The

tone remained conversational.          No voices were   raised.   No one   threatened

Defendant and he was not restrained in any way.               Defendant paused for

perhaps ten   (10)   seconds and then replied that he had killed Mr. McCray with a

hammer.
      60.     Defendant still appeared awake and alert.           Defendant gave the

detectives no reason to believe that he did not understand what was

happening.     Defendant did not indicate that he did not want to talk to the

detectives any more and Defendant did not ask for a lawyer.
      61.     Detective Richard asked Defendant if they could resume the

interview and Defendant replied that they could.            The final portion of the

interview began at 12:45 a.m. on September 24, 2017, as follows:

       Q:     Michael, the time is now 12:45 AM and it's past midnight so the
              date is 9/24/2017. Detective Sowell and I have been speaking
                                            13
            with you and several minutes ago I stopped our conversation and
            explained to you your constitutional rights. Is that correct?
      A:    Yes

      Q:    Did you   understand these rights?
      A:    Yes

      Q:    Did you sign a form agreeing to waive these rights?
      A:    Yes

      Q:    With these rights in mind are you willing to speak with us further?
      A:    Yes

      Q:    Have you been provided with food and breaks?
      A:    Yes

      Q:    Michael did you lie to us in your original statements?
      A:    Yes

      Q:    Why did you lie?
      A:    Because I was scared

      Q:    What exactly did you lie about?
      A:    That I met a girl and went to New Jersey and that Terry had
            arranged for Leroy to come there
      Q:    Did you kill Leroy McCray?
      A:    Yes I did

      Q:    How did you kill him?
      A:    I   used a hammer
(Investigative Interview Record of Michael Raymond Bell, 9/24/17 at 11,

Commonwealth Exhibit CS -4).

      62.   Detective Richard testified that once Defendant told him that he

killed Mr. McCray with a hammer, Defendant was no longer free to leave. Up to

that point, Defendant was free to leave the police station.




                                         14
      63.   During the final portion of Defendant's statement, Detective

Richard sought Defendant's consent for additional searches to which

Defendant agreed.

      64.   Commonwealth Exhibit CS -6 is a copy of the Montgomery County

Consent to Search form that Detective Richard filled out for Defendant's

consent to search his Galaxy Note    5   cellular phone, marked, identified and
admitted without objection.
      65.   Commonwealth Exhibit CS -7 is a copy of the Montgomery County

Consent to Search form that Detective Richard filled out for Defendant's
consent for Detective Richard to obtain a buccal swab or     DNA   sample from

Defendant, marked, identified and admitted without objection.

      66.   Commonwealth Exhibit CS -8 is a copy of the Montgomery County

Consent to Search form that Detective Richard filled out to obtain Defendant's
consent for detectives to take photographs of Defendant's body, marked,
identified and admitted without objection.

      67.   Commonwealth Exhibit CS -9 is a copy of the Montgomery County

District Attorney's Office Consent to Videotape Statement form that Detective
Richard filled out to obtain Defendant's consent to provide a videotape of

Defendant's statement, marked, identified and admitted without objection.

      68.   Detective Richard read and explained each form to Defendant and

after obtaining Defendant's consent, filled out the top part and requested that

Defendant sign each form and put the date and time on each one. Detective

Richard also signed each form.

                                         15
     69.    The final portion of Defendant's statement concluded at 1:54 a.m.

at which time Defendant Richard printed out pages    11   through   16   and asked
Defendant to review the pages, make any changes and sign each one.

Defendant did not make any changes to the final portion of his written

statement. Defendant signed and put the date at the bottom of each page.

Defendant told Detective Richard that he had been treated "great" by the police

that day. (Investigative Interview Record of Michael Raymond Bell, 9/24/17 at
16, Commonwealth Exhibit CS -4).

      70.   When the written statement had concluded, Detective Richard took

photographs of Defendant's face, arms and hands.          In addition, Detective

Richard collected a buccal swab from the inside of Defendant's cheek.

      71.   Detective   Richard informed Defendant        before    he   gave   the

videotaped statement that Defendant was no longer free to leave.

      72.   Because they needed more space for the camera, Detective

Richard, Detective Sowell and Defendant moved back into the roll call room to

take Defendant's videotaped statement.      The videotaped statement began at

2:26 a.m. and concluded at 2:31 a.m.

      73.   Commonwealth Exhibit CS -10 is a copy of Defendant's Videotape

Statement on a CD, marked, identified and admitted without objection. The
Commonwealth requested to publish the video and without objection. Exhibit

CS -10 was viewed in open court.

      74.   Detective Richard explained that on the video, Detective Sowell was

seated to his right, Detective. Henry was playing the part of Mr. McCray as

                                       16
Defendant recounted the incident and Lieutenant Bradbury was working the

camera directly across from Detective Richard. Detective Henry and Lieutenant

Bradbury were dressed similarly to Detective Richard in a polo shirt and
khakis. None of the law enforcement officers were carrying weapons.

        75.        Detective    Richard   testified   that   the   video   was   the   best

demonstration of Defendant's demeanor throughout that night.                No   one raised

their voice, none of the detectives brandished a firearm or threatened

Defendant in any manner. Throughout the encounter with Defendant, he was
not restrained in any way until after the video was completed and he was put

in a cell.

        76.        Detective Richard testified that at no time did Defendant appear

reluctant     to   speak with him. At no time did Defendant indicate that he did not

want to speak with the detectives. Defendant did not ask for a lawyer at any

time. Defendant appeared awake and alert. At no time did Defendant indicate

that he did not understand what he was doing or what he was being asked.


                                       CONCLUSIONS OF LAW

        1.         When a defendant files a motion to suppress, the burden is on the

Commonwealth to demonstrate by a preponderance of the evidence that the

challenged evidence was properly obtained. Pa.R.Crim.P. 581; Commonwealth

v.   Galendez, 27 A.3d 1042, 1046 (Pa.Super. 2011) (en bane).

        2.         As it   relates to this case, the Commonwealth bears the burden of

proving by a preponderance of the evidence that a defendant's statement or

                                                17
confession is voluntary. Commonwealth             v.   Harrell, 65 A.3d 420, 434 (Pa.Super.

2013) (citing Commonwealth       v.   Nester, 551 Pa. 157, 162-63, 709 A.2d 879, 882

(1998).

      3.    When ruling on a suppression motion, the suppression court is

required to make findings of fact and conclusions of law as to whether evidence

was obtained in violation of a defendant's constitutional rights and must

determine whether the Commonwealth has established by a preponderance of

the evidence that the challenged evidence is admissible.                  Pa.R.Crim.P. 581;

Commonwealth     v.    Davis, 491 Pa. 363, 368, 421 A.2d 179, 181 (1980).

      4.    "[I]t is   within the suppression court's sole province as fact finder to

pass on the credibility of witnesses and the weight to be given their testimony."
Commonwealth      v.     Baker, 24 A.3d 1006,             1015 (Pa.Super. 2011); accord

Commonwealth     v.    Simmen, 58 A.3d 811, 817 (Pa.Super. 2012).

      5.    Long -settled Pennsylvania law provides that there must be both

custody and interrogation in order to trigger the safeguards of Miranda                  v.

Arizona, 384 U.S. 436, 471-79, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).

Commonwealth      v.    Housman, 604 Pa. 596, 625, 986 A.2d 822, 839 (2009);

Commonwealth     v.    Cruz, 71 A.3d 998, 1003 (Pa.Super. 2013).

      6.    "In deeming an interaction to be a custodial interrogation, 'the

police officer's subjective intent does not govern the determination but rather

the reasonable belief of the individual being interrogated.'         "   Cruz, supra.

      7.    The mere fact that a police investigation has focused on a specific

person does not automatically trigger 'custody' thus mandating Miranda

                                             18
warnings for that person's statements to be deemed voluntary. Commonwealth

v.    Levanduski, 907 A.2d 3, 24 (Pa.Super. 2006) (en banc).

         8.    The Cruz Court reiterated:

         An individual is deemed to be in custody for Miranda purposes
         when he "is physically denied ... his freedom of action in any
         significant way or is placed in a situation in which he reasonably
         believes that his freedom of action or movement is restricted by the
         interrogation."     The court must consider the totality of
         circumstances, including factors such as "the basis for the
         detention; the duration; the location; whether the suspect was
         transferred against his will, how far, and why; whether restraints
         were used; the show, threat or use of force; and the methods of
         investigation used to confirm or dispel suspicions."

Id.    at 1004 (citations omitted); accord Baker, supra at 1019-20.       See also

Commonwealth       v.   Templin, 568 Pa. 306, 317-18, 795 A.2d 959, 966 (2002)

(citing factors to consider including "the duration and means of the

interrogation; the physical and psychological state of the accused; the

conditions attendant to the detention; the attitude of the interrogator; and any

and all other factors that could drain a person's ability to withstand suggestion
and coercion.").
         9.    The Baker Court explained the standard and the test in general as

follows:

         The standard for determining whether an encounter with the police
         is deemed "custodial" or police have initiated a custodial
         interrogation is an objective one based on a totality of the
         circumstances, with due consideration given to the reasonable
         impression conveyed to the person interrogated.          Custodial
         interrogation has been defined as "questioning initiated by law
         enforcement officers after a person has been taken into custody or
         otherwise deprived of his [or her] freedom of action in any
         significant way." "Interrogation" is police conduct "calculated to,
         expected to, or likely to evoke admission." When a person's
         inculpatory statement is not made in response to custodial
                                            19
      interrogation, the statement is classified as gratuitous, and is not
      subject to suppression for lack of warnings.



        The test for determining whether a suspect is being subjected
        to custodial interrogation so as to necessitate Miranda
        warnings is whether he is physically deprived of his freedom
        in any significant way or is placed in a situation in which he
        reasonably believes that his freedom of action or movement is
        restricted by such interrogation.

      Said another way, police detentions become custodial when, under
      the totality of the circumstances, the conditions and/or duration of
      the detention become so coercive as to constitute the functional
      equivalent of arrest.



      The fact that a police investigation has focused on a particular
      individual does not automatically trigger "custody," thus requiring
      Miranda warnings.
Id. (citations omitted); accord Commonwealth v. Johnson, 615 Pa. 354, 374, 42

A.3d 1017, 1028 (2012).

      10.   Interrogation is defined as questioning initiated by law enforcement

or "police conduct calculated to, expected to, or likely to evoke admission" or an

incriminating response.    Commonwealth      v.   Umstead, 916 A.2d 1146, 1149,

1152 (Pa.Super. 2007) (citations omitted).

      11.   However, "the definition of interrogation can extend only to words

or actions on the part of police officers that they should have known were

reasonably likely to elicit an incriminating response."     Id.   at 1150 (citation
omitted).



                                        20
      12.   Moreover,      asking         for    biographical   information   or    general

background questions does not constitute interrogation within the meaning of
Miranda. Cruz, supra at 1004; Umstead, supra at 1150.

      13.   In Commonwealth         v.    Lyons, 622 Pa. 91, 79 A.3d 1053, cert. denied

sub nom. Lyons   v.   Pennsylvania, 134 S.Ct. 1792, 188 L.Ed.2d 761 (2014), the

Pennsylvania Supreme Court explained:

      As a general rule, because of the inherently coercive nature of
      police custodial interrogation, statements elicited from an accused
      in that environment are inadmissible unless the accused was
      informed of and, inter alia, voluntarily waived his privilege against
      self-incrimination and the right to counsel. Miranda v. Arizona,
      384 U.S. 436, 471-79, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966);
      Commonwealth v. DeJesus, 567 Pa. 415, 428-30, 787 A.2d 394,
      401-03 (2001). Waiver is made voluntarily if the decision to make
      it is the product of a free and unconstrained choice.

622 Pa. at 114, 79 A.3d at 1066.

      14.   The Lyons Court continued:

      In determining whether a waiver is valid, a suppression court looks
      to the totality of the circumstances surrounding the waiver,
      including but not limited to the declarant's physical and
      psychological state, the attitude exhibited by the police during the
      interrogation, and any other factors which may serve to drain one's
      powers of resistance to suggestion and coercion. DeJesus, 567 Pa.
      at 429-30, 787 A.2d at 402-03.
Id.

      15.   In Commonwealth              v.   Mitchell, the Pennsylvania Supreme Court

instructed that the totality of the circumstances must be considered in
evaluating the voluntariness of a confession.

      The determination of whether a defendant has validly waived                  his
      Miranda rights depends upon a two -prong analysis: (1) whether               the
      waiver was voluntary, in the sense that defendant's choice was               not
      the end result of governmental pressure, and (2) whether                     the
                                                 21
      waiver was knowing and intelligent, in the sense that it was made
      with full comprehension of both the nature of the right being
      abandoned and the consequence of that choice.
588 Pa. 19, 53-54, 902 A.2d 430, 451 (2006).

      16.   Finally, in Templin, supra, addressing the voluntariness of the

waiver prior to the defendant's statement in that case, the Pennsylvania

Supreme Court reasoned as follows:

      In determining voluntariness, the question "is not whether the
      defendant would have confessed without interrogation, but
      whether the interrogation was so manipulative or coercive that it
      deprived the defendant of his ability to make a free and
      unconstrained decision to confess." Nester, 551 Pa, at 163, 709
      A.2d at 882; Jones, 457 Pa. at 430, 322 A.2d at 124 (same); see
      also Miller, 796 F.2d at 604 ("The question in each case is whether
      the defendant's will was overborne when he confessed"). "By the
      same token, the law does not require the coddling of those accused
      of crime. One such need not be protected against his own innate
      desire to unburden himself."

568 Pa. at 317, 795 A.2d at 966.

      17.   Instantly, Defendant asserts that his statements outside of his

apartment and in the open detective working area must be suppressed because
they were not voluntarily given.

      18.   Specifically, Defendant proffers that these initial statements were

the product of coercion provided without Miranda warnings.         In addition,

Defendant argues that the subsequent statement and consents given after the

Miranda warnings are fruit of the poisonous tree.

      19.   Considering the totality of the circumstances surrounding that

statements Defendant provided at the scene as determined above, the



                                      22
undersigned concludes that Defendant was not in custody at the time of these
statements, nor was he interrogated.
      20.   These circumstances include the following facts:

            A.    The   officers   and detectives responded to Defendant's
      apartment building in response to a call made by Defendant and his   two

      friends;

            B.    Defendant voluntarily led officers up to his apartment and

      provided his key for them to unlock the door to his apartment;

            C.    Defendant was not a suspect;

            D.    Once Defendant was comfortably seated on the steps leading

      to his apartment, Officer Hoover began taking down Defendant's

      biographical information and asking general questions to assist in the

      homicide investigation;

            E.    Officer Hoover did not ask any specific questions about

      Defendant's involvement, rather the inquiries were made to determine
      who may have had access to Defendant's apartment that day;

            F.    Defendant was awake and alert, calm and cooperative,

      appeared to understand what was happening and never appeared
      reluctant to provide the requested information;
            G.    The officers did not brandish any weapons during this time

      and the conversation remained calm with no raised voices;
            H.    Defendant was not placed in restraints or physically led

      anywhere;

                                       23
            I.       Defendant voluntarily agreed to accompany Officer Hoover to

      the police facility to assist with the investigation into Leroy McCray's

      death and provide a written statement;

            J.       Officer Hoover did not ask any questions on the way to the

      police station;

            K.       Officer Hoover brought Defendant into the police station

      through the patrol door instead of the enclosed sally port and walked
      him to the open roll call room; and

            L.       Defendant sat with his friends while he waited to give his
written statement.

      21.   This Court found Officer Hoover's testimony to be very credible.

      22.   Based upon these circumstances, no custodial interrogation took

place leading up to Detective Richard's arrival. Accordingly, Miranda warnings

were unnecessary.

      23.   Considering the totality of the circumstances leading up to the

fourth and final portion of Defendant's written statement, the undersigned

concludes that Defendant was not in custody at the time of the first, second

and third portions of his written statement.

      24.   These circumstances include the following facts:

            A.       Detective Richard and Detective Sowell arrived in the roll call

            room dressed in plain clothes and unarmed;

            B.       Defendant voluntarily followed the detectives into an open

            detectives' office area;

                                          24
             C.    Defendant was not placed in restraints or physically led

             anywhere;

             D.    The door to the area remained open throughout this time;

             E.    Defendant was not a suspect;

             F.    Defendant's demeanor was cooperative, talkative and casual;
             G.    Defendant appeared to be awake and alert and not under the

             influence of drugs or alcohol;

             H.    Defendant specifically stated he was giving the statement

             voluntarily;

             I.    Defendant was provided breaks to use the restroom, water
             and food; and

             J.    Defendant was free to leave the police station.

      25.    In addition, Detective Richard and Defendant maintained a

conversational tone during the interview. The detectives did not raise their

voices at any time. The detectives did not threaten Defendant or make any

promises to him to obtain his statement. Defendant had not asked to leave

and had not asked to stop the questioning.

      26.    Based upon these circumstances, no custodial interrogation took

place leading up to and through the first three portions of Defendant's

statement.
      27.    Accordingly, Miranda warnings were unnecessary during the first

three portions of the interview.



                                         25
      28.    Once Detective Richard suspected that Defendant may have not

been truthful in his first three statements about where and with whom

Defendant had been earlier that day, the Detective explained to Defendant that

they would be moving into an office.

      29.    Once the detectives and Defendant had moved into the lieutenant's

office for the fourth portion of Defendant's written statement, the undersigned

concludes that the interview became a custodial interrogation necessitating

Miranda   warnings.

      30.    Detective Richard read Defendant his constitutional rights under

Miranda before    asking any additional questions.

      31.    Defendant acknowledged his rights as advised by Detective

Richard and as he read on the waiver form.

      32.    Defendant reviewed and signed the waiver form.

      33.    Defendant did not ask to speak with an attorney.

      34.    In view of the totality of the circumstances surrounding the waiver,

this Court concludes that Defendant voluntarily waived his rights to remain

silent, to speak with an attorney before continuing with the questioning and to

refuse to answer any questions.

      35.    These circumstances include the following facts:

             A.       Defendant was   34   years old on September   23, 2017;


             B.       Defendant was awake and alert and gave the detectives no

      reason to believe that he did not understand the questions or what was
      happening;

                                            26
            C.    Defendant displayed no indicia of impairment;
            D.    There was no undue delay and

            E.    Defendant's responses to the questions were appropriate.
      36.   In addition, Defendant acknowledged that Detective Richard and

the other detectives had treated him "great"; the tone of the detectives

remained calm and conversational throughout the night; Defendant did not ask

to end the interview; Defendant did not request to speak with an attorney; at

no time did the detectives threaten Defendant or promise Defendant anything

in exchange for his written statement, for the consents to search or for his

consent to videotape his statement and Defendant took breaks to eat and drink
and use the restroom.

      37.   This Court found Detective Richard's testimony credible.

      38.   Hence, Defendant voluntarily waived his constitutional rights

under Miranda and that waiver is valid.
      39.   Having considered the totality of the circumstances surrounding

Defendant's statements to the law enforcement officers, the undersigned opines

that Defendant waived his Miranda rights and made his final portion of his
written statement as well as his videotaped statement voluntarily, and that the

consents he provided were the product of free and unconstrained choice.
      40.   Nothing in this opinion prohibits Defendant from arguing the

voluntariness of his statement to the jury.




                                        27
     41.   An appropriate order follows.


                                           BY THE COURT:




Copies sent on 05/03/18 to:
By E -Mail:
Deputy District Attorney Thomas W. McGoldrick
Assistant District Attorney Douglas Lavenberg
John F. Walko, Esquire, Defense Counsel
By First -Class Mail:
Michael R. Bell, Montgomery County Correctional Facility




        Judicial Secretary




                                      28